In the

    United States Court of Appeals
                For the Seventh Circuit
No. 16‐3931

EDIN KARAHODZIC, Individually and
as Personal Representative of the Es‐
tate of Hasib Karahodzic,
                                                 Plaintiff‐Appellee,

                                v.


JBS CARRIERS, INC. and CHRISTOPHER
THOMPSON, Temporary
Administrator of the Estate of
Orentio Thompson,
                                           Defendants‐Appellants.


        Appeal from the United States District Court for the 
                     Southern District of Illinois.
      No. 3:12‐cv‐01040‐DRH‐RJD — David R. Herndon, Judge. 



  ARGUED OCTOBER 24, 2017 — DECIDED FEBRUARY 7, 2018


   Before  EASTERBROOK,  ROVNER,  and  HAMILTON,  Circuit
Judges.
2                                                                No. 16‐3931

   ROVNER,  Circuit  Judge.    Hasib  Karahodzic,  a  commercial
truck  driver  for  E.J.A.  Trucking,  Inc.,  was  killed  when  his
vehicle collided with a truck driven by Orentio Thompson, an
employee  of  JBS  Carriers,  Inc.1  A  jury  trial  on  the  claims
brought by Hasib’s estate and by his son Edin, individually,
resulted in a judgment in favor of the plaintiffs. The defendants
appeal and we affirm.
                                         I.
    In the early morning hours of March 17, 2012, Thompson
was driving his tractor/trailer westbound on Interstate 70 when
he noticed a malfunctioning light blinking on the side of his
trailer. Just past the Brownstown, Illinois exit, he activated his
right turn signal and pulled onto the shoulder of the highway.
Once  stopped,  he  turned  on  his  four‐way  flashers  and  then
walked around his truck to inspect the lights. He unplugged
and  then  reattached  the  electrical  connection  between  the
tractor and the trailer. That resolved the errantly blinking light
and he returned to the cab. With the four‐way flashers still on,
he had just reentered the right lane of the highway and was
traveling  between  fifteen  and  eighteen  miles  an  hour  when
Hasib crashed into the back of his trailer. Hasib had just come

1
   Although Mr. Thompson survived the crash, he died unexpectedly during
the litigation of this case. His estate is represented by his son, Christopher.
When we refer to “Thompson,” we mean Orentio. Edin Karahodzic is the
son  of  Hasib  and  has  sued  the  defendants  as  the  representative  of  his
father’s  estate  and  in  his  capacity  as  an  individual.  Claims  have  been
brought on behalf of several members of the Karahodzic family (sons Edin
and Selvedin, daughter Edina, and wife Esma) and we will refer to each
member of the Karahodzic family by his or her first name for the sake of
clarity.
No. 16‐3931                                                        3

around a large curve in the road when he encountered Thomp‐
son’s  slow‐moving  truck.  The  impact  from  the  crash  killed
Hasib instantly and set his truck on fire.
    In a tragic coincidence, Hasib’s son, Edin, who also drove
for E.J.A. Trucking, was also driving westbound on Interstate
70 that morning. Shortly after the crash, Edin came upon the
scene and saw that his father’s truck was on fire. He parked in
front of Thompson’s truck and ran to help his father. He saw
his father in the truck cab, and believing him to still be alive,
attempted to pull him from the cab and put out the fire. Edin
suffered  burns  to  his  hands  and  face  from  his  unsuccessful
attempt to rescue his father, and watched as his father’s body
burned. He called his brother Selvedin to tell him what had
happened.  Selvedin  drove  eighty  miles  to  the  scene  of  the
accident and also saw his father’s burned body. The brothers
then drove home to tell their mother, Esma, and sister, Edina,
what had happened. 
    Every member of the Karahodzic family suffered emotional
trauma  from  Hasib’s  death.  Esma’s  emotional  reaction  on
hearing of her husband’s death was so severe that she had to
be taken to a hospital. As a result of Major Depressive Disorder
brought on by Hasib’s death, Esma never returned to work.
Edin suffered Post Traumatic Stress Disorder as a result of his
father’s  death  and  his  failed  attempt  to  rescue  him.  Hasib’s
daughter, Edina, attempted suicide at her father’s grave near
the first anniversary of his death. Selvedin, who is also a truck
driver, had constant reminders of his father’s death when he
drove past the location of the accident once or twice a week.
Family  dynamics  changed  and  relationships  suffered  as
Hasib’s family struggled to move forward after his death.
4                                                      No. 16‐3931

     JBS  Trucking initiated the litigation,  suing Hasib’s estate
and E.J.A. Trucking to recover for the damage to JBS Truck‐
ing’s trailer and its contents. E.J.A. Trucking counterclaimed
against  JBS  Trucking  for  damage  to  E.J.A.  Trucking’s  trailer
and its contents. Edin, as personal representative of his father’s
estate, also counterclaimed against JBS Trucking and brought
a third‐party complaint against Thompson seeking damages
for  Esma,  Selvedin,  Edina  and  himself  under  the  Illinois
Wrongful Death Act, 740 ILCS 180/1 et seq. Edin also brought
a  claim  in  his  individual  capacity  against  JBS  Trucking  and
Thompson under the Illinois rescue doctrine to recover for his
injuries  resulting  from  his  attempt  to  rescue  his  father.  In
response  to  Edin’s  individual  claim,  the  defendants  each
asserted a counterclaim against Hasib’s estate pursuant to the
Illinois Joint Tortfeasor Contribution Act, 740 ILCS 100/1 et seq.
The parties settled some of the claims before trial, and certain
claims  were  dismissed  with  prejudice  as  a  result.  The  court
then granted a joint motion to realign the parties so that court
records would reflect that Edin Karahodzic, individually and
Edin Karahodzic, as personal representative of the estate were
now the plaintiffs and JBS Carriers and Thompson were now
the defendants. 
    A nine‐day jury trial resulted in a verdict in favor of the
plaintiffs on both claims. On the wrongful death claim, the jury
attributed fifty‐five percent of the fault to Thompson and JBS
Carriers, and forty‐five percent to Hasib Karahodzic. The jury
accordingly reduced its $5,000,000 damage award by forty‐five
percent,  awarding  the  estate  damages  in  the  amount  of
$2,750,000. The jury awarded Edin Karahodzic $625,000 on his
individual rescue doctrine claim. The defendants appeal.
No. 16‐3931                                                                          5

                                            II.
    On  appeal,  the  defendants  first  assert  that  the  court
committed  reversible  error  in  refusing  to  give  an  Illinois
pattern jury instruction on the duty to mitigate damages, and
in giving instructions related to “careful habits” and “exigent
circumstances.”  The  defendants  also  argue  that  the  court
should have apportioned the award given to Edin personally
on his rescue doctrine claim by the same percentages that the
jury used in setting the estate’s damages on the wrongful death
claim.  The  defendants  further  maintain  that  the  court  erred
when  it  allowed  the  jury  to  award  Esma’s  lost  earnings  as
damages  under  the  Wrongful  Death  Act.  And  finally,  the
defendants contend that they were denied a fair trial due to
certain evidentiary rulings made by the trial court.2 

2
   We review the district court’s evidentiary rulings for abuse of discretion.
Reed v. Freedom Mortg. Corp., 869 F.3d 543, 548 (7th Cir. 2017). The defen‐
dants complain that some of the expert testimony regarding the collision
was cumulative, and that one expert was erroneously allowed to testify on
“closing  speed,”  a  prejudicial  matter  on  which  he  had  not  previously
disclosed his opinion. “As a general rule, errors in admitting evidence that
is merely cumulative of properly admitted evidence are harmless.” Jordan
v. Binns, 712 F.3d 1123, 1138 (7th Cir. 2013). The defendants have failed to
demonstrate any unfair prejudice from the district court’s decision to allow
testimony on the same topic from experts with differing areas of expertise.
Holmes v. Elgin, Joliet & Eastern Ry. Co., 18 F.3d 1393, 1397 (7th Cir. 1994)
(admission  of  cumulative  evidence  does  not  warrant  reversal  absent  a
showing of prejudice). The jury was instructed to ignore the “closing speed”
testimony,  and  juries  are  presumed  to  follow  limiting  and  curative
instructions.  Sanchez  v.  City  of  Chicago,  700  F.3d  919,  932  (7th  Cir.  2012)
(courts  generally  presume  that  juries  follow  instructions  to  disregard
objectionable evidence). We find no abuse of discretion in the district court’s
                                                                        (continued...)
6                                                              No. 16‐3931

                                      A.
    We consider first whether the trial court erred by refusing
to give the Illinois pattern instruction on the plaintiffs’ duty to
mitigate  damages.  According  to  the  defendants,  Illinois
Supreme Court Rule 239(a) dictates that the pattern instruction
“shall be used” unless the court determines that it does not
accurately  state  the  law.  The  defendants  contend  that,  by
refusing to follow Rule 239(a), the trial court erroneously took
from the jury the question of whether the Karahodzic family
complied with their legal duty to mitigate their damages. The
defendants also complain that they were “denied the opportu‐
nity to argue in closing” that the family had a duty to mitigate
their  damages  and  could  not  recover  damages  proximately
caused by their failure to mitigate. 
    There are a number of problems with this argument. First,
federal district courts sitting in diversity are bound by state
substantive law but not by state court procedural rules. Erie
R.R.  v.  Tompkins,  304  U.S.  64,  78–79  (1938);  Wallace  v.
McGlothan, 606 F.3d 410, 419 (7th Cir. 2010). The Illinois rule
that mandates the use of Illinois pattern instructions is proce‐
dural, not substantive. Stollings v. Ryobi Techs., Inc., 725 F.3d
753,  768–69  (7th  Cir.  2013)  (in  a  diversity  action,  we  look  to
state law to determine whether the instruction properly stated
the  substantive  law  but  federal  law  governs  whether  the
instruction was sufficiently clear); Beul v. ASSE Int’l, Inc., 233
F.3d  441,  449  (7th  Cir.  2000)  (“Rules  of  general  applicability


2
   (...continued)
evidentiary rulings and will not address this issue further.
No. 16‐3931                                                            7

and purely managerial character governing the jury, such as
the form in which a civil jury is instructed, are quintessentially
procedural  for  purposes  of  the  Erie  rule.”).  In  other  words,
“state  law  determines  the  content  of  jury  instructions”  and
federal  law  governs  “the  manner  in  which  instructions  are
requested and given.” In re Air Crash Disaster Near Chicago, Ill.
on May 25,  1979, 701 F.2d 1189, 1199 (7th Cir. 1983). See  also
Stutzman v. CRST, Inc., 997 F.2d 291, 293 (7th Cir. 1993) (“In a
diversity case, federal law guides our review of jury instruc‐
tions.”). So state law governs whether the instructions were
correct statements of Illinois law on the mitigation of damages,
but  the  particular  wording  was  within  the  discretion  of  the
district  court  judge  and  our  review  is  governed  by  federal
standards. Ryobi, 725 F.3d at 768.
    Under those federal standards, we review de novo whether
the  jury  instructions  stated  the  law  correctly,  affording  the
district court substantial discretion as to the precise wording of
the  instructions  so  long  as  the  final  result,  read  as  a  whole,
completely and correctly states the law. Ryobi, 725 F.3d at 768.
See also Paldo Sign & Display Co. v. Wagener Equities, Inc., 825
F.3d  793,  796  (7th  Cir.  2016)  (we  review  jury  instructions  de
novo to determine whether they fairly and accurately summa‐
rized the law). The trial court’s decision to give a particular
instruction is reviewed for an abuse of discretion. Paldo Sign,
825 F.3d at 796. We reverse only if the instructions, taken as a
whole, misled the jury. Paldo Sign, 825 F.3d at 796; United States
v. Curtis, 781 F.3d 904, 907 (7th Cir. 2015). Thus any argument
that the court committed reversible error simply by refusing to
follow Illinois Supreme Court Rule 239, a procedural rule, is
foreclosed by the Erie doctrine.
8                                                   No. 16‐3931

    The second problem with the defendants’ argument is that
the trial court did in fact instruct the jury on the issue of the
duty to mitigate and there is nothing erroneous or misleading
about  the  wording  of  the  instructions  given.  Although  the
defendants failed to mention the mitigation instructions given
by the court in their opening brief, and even failed, until the
reply brief, to give us the supposedly critical language of the
pattern instruction, there is no meaningful difference between
the two. The pattern instruction tells the jury that, in deciding
the amount of money needed to compensate a plaintiff, “you
are to consider that an injured person must exercise ordinary
care to obtain medical treatment. Damages caused by a failure
to exercise such care cannot be recovered.” The trial court gave
two instructions regarding mitigation, one for the estate’s claim
on wrongful death, and one for Edin’s rescue doctrine claim.
Except for accounting for multiple plaintiffs in the wrongful
death claim, the instructions are identical and we quote here
the instruction given for Edin’s rescue claim:
     Defendants argue in the claim of Edin Karahodzic
     that  the  compensation  sought  by  him  must  be
     reduced by his failure to obtain medical treatment.
     If you find that Edin Karahodzic did not take rea‐
     sonable  actions  to  reduce  his  damages,  and  Edin
     Karahodzic  would  have  reasonably  been  able  to
     reduce his damages by obtaining medical treatment,
     you  should  reduce  any  amount  you  might  award
     Edin Karahodzic by the amount you unanimously
     determine  was  impacted  by  Edin  Karahodzic  not
     taking reasonable actions to reduce his damages by
     the failure to obtain medical treatment. Defendants
No. 16‐3931                                                        9

     must prove both the reduction should be made and
     its amount.
R. 167‐2. Thus the jury was informed that it should reduce the
amount  it  awarded  to  Edin  if  he  failed  to  take  reasonable
actions to reduce his damages and if he could have reasonably
reduced his damages by obtaining medical treatment. This is
no different from telling the jury that Edin could not recover
damages caused by a failure to take ordinary care to obtain
medical treatment. The court declined to give the defendants’
pattern instruction because the substance was covered by these
other instructions. There was no abuse of discretion in choos‐
ing one instruction over the other when both accurately stated
the law.
    The  third  problem  is  that  the  defendants  fail  to  explain
what  is  missing  from  the  instruction  given,  and  complain
primarily  that  the  given  instruction  referred  to  defendants’
“argument” that the plaintiffs failed to mitigate rather than the
plaintiffs’ legal duty to mitigate. But there is nothing mislead‐
ing in characterizing the issue as being raised by the defen‐
dants. Failure to mitigate is an affirmative defense in Illinois,
and the defendants bore the burden of proof. Rozny v. Marnul,
250 N.E.2d 656, 666 (Ill. 1969). The duty to mitigate was spelled
out by the directive to reduce Edin’s damages if he could have
avoided the harm by seeking medical care and failed to do so.
See Amalgamated Bank of Chicago v. Kalmus & Assocs., 741 N.E.2d
1078, 1086 (Ill. App. Ct. 2000) (the duty to mitigate imposes a
duty on the injured party to exercise reasonable diligence and
ordinary  care  in  attempting  to  minimize  his  damages  after
injury has been inflicted). The defendants’ proposed instruc‐
10                                                      No. 16‐3931

tion added nothing and the court acted within its discretion in
declining to give a duplicative instruction. 
    Finally,  the  defendants  were  not,  in  fact,  deprived  of  an
opportunity to argue about the plaintiffs’ duty to mitigate in
their closing argument. The court did not prohibit the defen‐
dants from making that argument and the defendants argued
the issue in closing. Specifically, the defendants argued that the
jury must take mitigation into account in determining dam‐
ages, that the plaintiffs are under an obligation to seek medical
treatment,  that  treatments  are  available  for  Edin’s  post‐
traumatic stress disorder, and that Edin and his siblings had
not sought treatment that could have made them better. The
defendants  also  argued  that  Edin’s  damages  for  his  rescue
claim should be limited to $50,000 given his failure to mitigate.
In sum, the jury was adequately instructed and the defendants
argued the mitigation issue to the jury. There is no reversible
error related to the court’s refusal to give the pattern instruc‐
tion. 
                                   B.
     The  defendants  next  argue  that  the  “careful  habits”  and
“exigent circumstances” instructions misled and confused the
jury,  and  did  not  address  any  issue  raised  by  the  evidence
presented at trial. We begin with the “careful habits” instruc‐
tion. The jury was instructed that if there was evidence tending
to  show  that  Hasib  was  a  person  of  careful  habits,  the  jury
could infer that Hasib was “in the exercise of ordinary care for
his own safety and the safety of others at and before the time
of the occurrence, unless the inference is overcome by other
evidence.” R. 167‐3. In Illinois, the plaintiff in a personal injury
No. 16‐3931                                                            11

action has the burden of proving that the injured person was
exercising a proper degree of care for his or her own safety at
the time of the injury. Hardware State Bank v. Cotner, 302 N.E.2d
257, 261 (Ill. 1973). 
      However, in wrongful death cases where there are
      no  competent  eyewitnesses  the  plaintiff  cannot
      prove his decedent’s exercise of due care by direct
      testimony. In such instances, considering the practi‐
      cal problem of demonstrating freedom from contrib‐
      utory  negligence,  evidence  of  the  prior  careful
      habits, if pertinent, of the deceased may be admitted
      as tending to prove the deceased’s exercise of due
      care.
Hardware State Bank, 302 N.E.2d at 261. See also Jacobs v. Yellow
Cab  Affiliation,  Inc.,  73  N.E.3d  1220,  1259  (Ill.  App.  Ct.  2017)
(careful habits evidence is admissible to show due care when
the plaintiff is unavailable to testify and no eyewitnesses other
than the defendant are available). 
    Edin testified, without objection from the defendants, that
he had driven in the truck with his father for a period of eight
or nine months when they were “team driving” a number of
years before the fatal accident. Edin explained that he was able
to  observe  his  father’s  driving  habits  when  they  drove  to‐
gether.  He  said  that  when  his  father  encountered  a  vehicle
pulled over on the shoulder of the road, he would move into
the left lane if it was safe to do so, or would slow down and
stay in the right lane if it was not safe to move left. Over the
defendants’  objection,  the  jury  was  later  given  the  Illinois
12                                                    No. 16‐3931

pattern  instruction  on  “careful  habits”  that  we  described
above. 
    It is within the trial court’s sound discretion to admit or
deny evidence of careful habits, and, in any case, this evidence
came  in  without  objection.  Jacobs,  73  N.E.3d  at  1259.  The
defendants  assert,  however,  that  the  evidence  presented  on
Hasib’s driving habits was insufficient to support giving the
instruction, that Edin’s observations of his father’s habits were
too remote in time to be relevant, and also that the instruction
was  inappropriate  because  Hasib  did  not  act  in  accordance
with the habit on this occasion. That is, Hasib did not move
into  the  left  lane  and  did  not  slow  down  before  striking
Thompson’s  truck.  The  instruction  given  by  the  trial  court
completely  and  accurately  states  the  Illinois  law  regarding
“careful habits” and so the only issue is whether the district
court abused its discretion in deciding to give this instruction
in this situation. Paldo Sign, 825 F.3d at 796. The defendants’
argument  largely  amounts  to  a  request  to  reweigh  the  trial
court’s  determination  that  the  plaintiffs  presented  enough
evidence to justify giving the instruction. We see no abuse of
discretion in allowing the jury to consider Edin’s testimony as
evidence of his father’s careful habits. Hasib and Edin drove
together for a significant amount of time and Edin was able to
observe  his  father’s  regular  practice  many  times  in  similar
situations. The defendants’ argument that Hasib did not act in
accordance with his usual practice at the time of the accident
was  an issue  for the jury to decide.  The very  reason for the
“careful habits” rule is that the decedent is not available to tell
the jury why he did not move to the left lane or slow down.
One inference that the jury could draw is that Hasib could not
No. 16‐3931                                                    13

safely move into the left lane at the time of the accident. That
was a legitimate argument for the plaintiffs to make to the jury.
Obviously,  the  jury  may  not  have  completely  accepted  the
argument that Hasib was exercising due care at the time of the
accident because the jury apportioned forty‐five percent of the
fault to Hasib, but there was no abuse of discretion in allowing
the jury to consider this argument.
    We turn to the “exigent circumstances” instruction. One of
the defendants’ theories at trial was that Hasib had violated
Federal  Motor  Carrier  Safety  Administration  Regulation
395.3(a) by driving too many hours without sufficient breaks.
The regulation requires that drivers take ten consecutive hours
off duty before driving no more than eleven hours in the next
fourteen‐hour period. The defendants proposed a jury instruc‐
tion that allowed the jury to take that regulation into account
in  deciding  whether  Hasib  was  negligent  before  and  at  the
time of the accident. The plaintiffs countered that the instruc‐
tion was incomplete without also alerting the jury to certain
exceptions to the regulation. Specifically, the regulation allows
drivers to exceed the hours of driving during certain adverse
conditions caused by traffic and weather. A driver may do so
once  a  week  and  may  subjectively  decide  that  conditions
warrant the additional hours. Because the defendants’ expert
had testified to the existence of the exception (which the parties
refer to as the “exigent circumstances” rule), the court decided
to instruct the jury on the adverse driving condition exception
so that the jury would have the full context of the regulation.
The court explained to defendants’ counsel:
     I understand that you’re wearing blinders here, but
     there is a dispute in the evidence. So, you know, the
14                                                           No. 16‐3931

      jury has a right to see what the regulations are and
      they have a right to see both sides of the case here,
      not just the one side you want them to see. I want
      them  to  have  that  context.  So,  you  know,  it’s  a
      neutral  position.  They  get  to  see  what  the  law  is,
      what the regulation is. It doesn’t—there’s nothing
      that  says,  and  he  was  confronted  with  this  adverse
      condition. It’s  just  what the  law is. Let  them make
      that  decision.  Whether  they  believe  he  was  con‐
      fronted with that or not, that’s up to them to decide.
      Let them have the context, let them have the law, let
      them decide what the facts are.
R. 213, Tr. at 1165 (emphasis in original). As with the careful
habits instruction, the defendants do not contend that the jury
was presented with an incorrect statement of the law; rather,
they simply complain that the evidence did not support giving
this particular instruction. As is apparent from the passage we
just quoted, however, this was a quintessential exercise of the
court’s  discretion  and  nothing  about  the  court’s  reasons  for
giving the instruction even hints at an abuse of that discretion.
                                      C.
    We turn to the defendants’ claim that the court should have
entered judgment in their favor and against Hasib’s estate on
the contribution counterclaims they filed in response to Edin’s
rescue doctrine claim. According to the defendants, the jury
found  that  Hasib  was  45%  at  fault  for  the  accident,3  and


3
   The defendants’ claim is based in part on a misapprehension of the jury’s
                                                             (continued...)
No. 16‐3931                                                                         15

Hasib’s estate should therefore be liable for 45% of the $625,000
in  damages  that  the  jury  awarded  to  Edin  on  his  rescue
doctrine claim. They rely entirely on a plain language reading
of the Illinois Joint Tortfeasor Contribution Act (“Contribution
Act”)  in  making  this  argument4  and  so  we  begin  with  the
relevant language:
       [W]here 2 or more persons are subject to liability in
       tort  arising  out  of  the  same  injury  to  person  or
       property,  or  the  same  wrongful  death,  there  is  a
       right  of  contribution  among  them,  even  though



3
   (...continued)
finding. The jury did not find Hasib 45% liable for the accident, but rather
45% liable for his own death. Although these appear at first glance to be
identical findings, as we will discuss below, there is an important distinc‐
tion in Illinois law that matters to the outcome here.

4
   The plaintiffs responded to this plain‐language argument by asserting
that (1) JBS Carriers dismissed its counterclaim for contribution when other
claims settled; (2) defendants are time‐barred from making a claim against
the  estate  under  Missouri  law;  and  (3)  defendants  are  not  entitled  to
contribution until they have actually paid the estate, which they had not
done  at  the  time  of  the  appeal.  Although  the  stipulation  of  dismissal
resulting from the partial settlement broadly purports to dismiss the claims
of JBS Carriers against the estate, it appears designed to resolve claims for
property damage while reserving the wrongful death and rescue doctrine
claims, which would include JBS Carriers’ claim for contribution from the
estate. Given that even the plaintiffs treated the contribution claim as a live
claim  until  they  filed  their  brief  in  this  court,  we  will  not  rely  on  that
ground. There is no merit to the plaintiffs’ other assertions. We therefore
resolve the contribution issue on the defendants’ plain language ground
(albeit not in defendants’ favor).
16                                                    No. 16‐3931

      judgment has not been entered against any or all of
      them.
   740 ILCS 100/2. The defendants maintain that if Hasib was
found to be a cause of the accident, then the defendants would
have  a  right  of  contribution  against  the  estate  for  Hasib’s
percentage of the fault. The district court rejected this theory as
inconsistent with Illinois law and the rescue doctrine, and also
refused  to  give  a  jury  instruction  suggesting  that  the  same
percentage of relative fault between the defendants and Hasib
on the wrongful death claim should apply to allocate fault on
Edin’s rescue doctrine claim. The rejected instruction stated:
      Further, on the claim of Edin Karahodzic as Personal
      Representative for the Estate of Hasib Karahodzic,
      the jury will first be asked to determine the relative
      fault  between  Defendants  and  the  Estate.  This
      determination will then be used to determine alloca‐
      tion of fault on the individual injury claim of Edin
      Karahodzic.
R. 142, at 4. 
   The  rescue  doctrine  applies  when  a  plaintiff  brings  a
negligence  action  against  a  defendant  whose  actions  have
placed a third party or the defendant himself or herself in a
position of peril. Reed v. Ault, 969 N.E.2d 515, 527 (Ill. App. Ct.
2012). A rescuer who voluntarily attempts to save the life or
secure the safety of another person in peril is protected by the
rescue doctrine from a claim of contributory negligence unless
the rescuer has acted rashly or recklessly. Reed, 969 N.E.2d at
527; Strickland v. Kotecki, 913 N.E.2d 80, 83 (Ill. App. Ct. 2009).
A plaintiff who is injured in a rescue attempt is also allowed to
No. 16‐3931                                                          17

negate a presumption that his intentional act of rescue is the
superceding  cause  of  his  injuries,  thereby  allowing  him  to
prove the defendant’s negligence is the proximate cause of his
injuries. Strickland, 913 N.E.2d at 83. Edin sued JBS Trucking
and Thompson under the rescue doctrine and those defendants
then filed third party complaints against the estate for contri‐
bution. 
     We agree that the plain language of the Contribution Act
resolves  this  question,  but  we  conclude  that  it  resolves  it
against  the  defendants.  By  its  terms,  the  Contribution  Act
applies “where 2 or more persons are subject to liability in tort
arising out of the same injury to person or property, or the same
wrongful death.” 740 ILCS 100/2. In other words, as is indi‐
cated by the title of the statute, there is a right of contribution
against a tortfeasor, another person subject to liability in tort.
The jury determined only that Hasib’s estate, as plaintiff in the
wrongful death action, was contributorily negligent in causing
Hasib’s wrongful death. The defendants’ theory presumes that
Hasib’s contributory negligence to his own wrongful death is
identical to Hasib’s liability as a possible defendant in a rescue
doctrine  case.  But  these  are  not  the  same  thing.  Hasib’s
“liability  in  tort”  towards  Edin  has  never  been  established,
only his lack of due care for his own safety. Carter v. Chicago &
Illinois  Midland  Ry.  Co.,  487  N.E.2d  1267,  1270  (Ill.  App.  Ct.
1986).  Under  the  defendants’  theory,  there  was  no  need  to
establish Hasib’s liability in tort towards Edin because Hasib’s
contributory negligence towards himself was identical to his
negligence  towards  his  rescuer.  But  under  Illinois  law,  a
finding  of  comparative  negligence  does  not  automatically
18                                                         No. 16‐3931

convert  the  percentage  of  comparative  negligence  into  the
same percentage of contribution. Carter, 487 N.E.2d at 1270.
     It  is  easiest  to  see  the  distinction  when  considering  a
Contribution  Act  case  outside  the  context  of  the  rescue
doctrine. See Laue v. Leifheit, 458 N.E.2d 622 (Ill. App. Ct. 1983).
In  that  case,  Leifheit,  the  driver  of  a  car,  was  originally  the
plaintiff  (along  with  four  members  of  her  family  who  were
passengers)  in  an  action  against  Laue,  a  truck  driver  from
whom  they  recovered  damages  for  injuries  sustained  in  a
car/truck collision. The original jury found that Leifheit was
thirty‐three  percent  comparatively  negligent  in  causing  her
own injuries in that action. Laue subsequently brought a claim
for contribution against Leifheit, seeking payment from her for
thirty‐three percent of the damages that Laue paid to Leifheit’s
four  passengers  in  the  original  action.  Laue  was  granted
judgment on a motion on the pleadings in this second action,
and Leifheit appealed. 458 N.E.2d at 624. 
    In the original case, the jury that found that Leifheit was
thirty‐three percent negligent in causing her own injuries had
been instructed that the issue of contributory negligence did
not apply to the passengers. Nevertheless, in the second case,
the trial court determined that “it axiomatically follows if it
[her  contributory  negligence]  contributed  to  her  injuries,  it
would also contribute to the injuries of the other people in her
car.” 458 N.E.2d at 626. The appellate court disagreed, finding
that  no  jury  had  yet  determined  Leifheit’s  liability  to  her
No. 16‐3931                                                                   19

passengers.5 The court noted that Leifheit was the plaintiff, not
the defendant, in the original action, and that:
      Even in cases where a plaintiff is partially at fault,
      his culpability is not equivalent to that of a defen‐
      dant. The plaintiff’s negligence relates only to a lack
      of due care for his own safety while the defendant’s
      negligence relates to a lack of due care for the safety
      of others; the latter is tortious, but the former is not.
Laue, 458 N.E.2d at 627 (quoting Coney v. J.L.G. Indust., Inc., 454
N.E.2d 197, 205 (Ill. 1983). The court also agreed with Leifheit
that:
      she  was  improperly  precluded  from  litigating  the
      issues  of  her  liability  to  her  passengers  and  her
      culpability relative to Laue’s. The jury’s finding that
      33% of the combined negligence which caused the

5
   The appellate court determined that Laue was not barred from bringing
his claim for contribution in a separate action, even though he could have
brought it during the pendency of the original action. The Illinois Supreme
Court later reversed that finding after concluding that the statute requires
that a contribution claim be brought in a pending action. Laue v. Leifheit, 473
N.E.2d 939, 941–42 (Ill. 1984) (it is clear from section 5 of the statute that, if
there is a pending action, then the party seeking contribution must assert
a  claim  by  counterclaim  or  by  third‐party  claim  in  that  action).  The
defendants  here  did  bring  a  third‐party  complaint  against  Hasib  in  the
original action, so that is not an issue here. But rather than fully litigate that
claim, the defendants sought to simply apply the results of the wrongful
death  claim  to  the  rescue  doctrine  claim.  That  theory  misapprehended
Illinois  law  as  we  discuss  infra.  The  Illinois  Supreme  Court  left  the
remainder of the appellate court opinion intact, and at least one court has
noted the continuing validity of the reasoning in the Laue appellate court
opinion. See Carter, 487 N.E.2d at 1270.
20                                                                 No. 16‐3931

       damage to Leifheit was attributable to her does not
       translate to a judgment that she is therefore subject
       to liability in tort in that percentage as well. Conse‐
       quently, for purposes of a contribution action, her
       liability “in tort” has never been established; only
       her lack of due care for her own safety.
Laue, 458 N.E.2d at 628. In other words, in the original action,
the  jury  had  not  found  Leifheit  to  be  a  tortfeasor,  a  person
subject to liability in tort.
   The defendants bore the burden of pleading and proving
their  right  to  contribution  from  the  estate  on  Edin’s  rescue
doctrine  claim.  To  make  out  their  third  party  claim,  the
defendants needed to prove that Hasib was negligent towards
Edin.  To  successfully  prove  that  claim,  they  should  have
demonstrated  Hasib’s  duty  to  Edin  as  rescuer,  proved  that
Hasib breached that duty, and shown that the breach proxi‐
mately caused Edin’s injury and resulted in his damages. Laue,
458 N.E.2d at 628. See also Carter, 487 N.E.2d at 1270.6 Not only
did the defendants make no attempt to prove Hasib’s negli‐
gence towards Edin, they did not correctly allege negligence
towards Edin in their third‐party complaint. R. 33. See Carter,
487 N.E.2d at 1269 (in order to make a claim for contribution


6
     In  Carter,  a  railway  sought  in  a  counterclaim  the  same  percentage  of
contribution for damages that it paid in the death of a child passenger that
a jury had found to be the contributory negligence of her mother, the driver
who  was  killed  in  the  same  accident.  The  court  of  appeals,  citing  the
appellate opinion in Laue, remarked that this was improper because the
mother’s liability in tort had not been established as to her daughter but
only as to her lack of due care for her own safety. 
No. 16‐3931                                                                      21

against decedent’s estate, claimant must show that the estate
is  “liable  in  tort”  for  the  wrongful  death  of  a  third  party).
Instead  of  alleging  that  Hasib  owed  a  duty  to  Edin  or  to  a
rescuer generally, they simply alleged that Hasib owed a duty
to JBS Trucking and Thompson and that he breached that duty.
If  the  jury  had  been  asked  to  determine  whether  Hasib
breached a duty to Edin (or a rescuer generally) and whether
that breach caused Edin’s damages, we would have a different
case. Indeed, if the jury had been asked to determine Hasib’s
liability for the collision instead of his contributory negligence
in causing his own injury (i.e. his death), the defendants might
have  a  point.7  But  the  jury  was  simply  asked  to  determine
whether Hasib was partly liable for his own injuries, not the
collision generally. The defendants’ theory that Hasib’s liability
for  his  own  injuries  was  automatically  transferrable  to  his
liability for Edin’s injuries is not supported by Illinois law. The


7
   Whether the crash was the proximate cause of Edin’s injuries would also
have been an open question for the jury to resolve. Edin was injured by the
fire and his father was killed instantly by the crash. Because of the way the
defendants  framed  their  contribution  counterclaim,  the  parties  did  not
litigate  the  cause  of  the  fire.  And  so,  for  example,  the  fire  could  have
resulted from some unknown defect in the truck or its contents that would
not be attributable to any negligence by Hasib. In the same way, in a car
crash like Laue, the mother’s injuries might be caused by her failure to wear
a seatbelt, making her contributorily negligent for her own injuries even if
she bore no responsibility for the crash itself. If she had placed seatbelts on
her children, and had not contributed to the crash itself, she would not be
liable  in  tort  for  their  injuries.  Likewise,  adult  passengers  might  bear  a
different amount of responsibility for their injuries depending on whether
they wore a seatbelt. So deciding fault for the crash does not necessarily
resolve contributory negligence for the injuries.
22                                                     No. 16‐3931

jury  did  not  find  that  Hasib  was  a  tortfeasor  or  that  he
breached a duty to Edin that caused Edin’s damages. The court
did not err in refusing to instruct the jury as the defendants
requested. 
                                   D.
    Finally, the defendants claim that the trial court erred as a
matter  of  law  in  allowing  the  jury  to  award  damages  for
Esma’s lost earnings. The Illinois Wrongful Death Act provides
that, “the jury may give such damages as they shall deem a fair
and just compensation with reference to the pecuniary injuries
resulting  from  such  death,  including  damages  for  grief,
sorrow, and mental suffering, to the surviving spouse and next
of kin of such deceased person.” 740 ILCS 180/2. Prior to 2007,
there was no provision allowing damages for grief, sorrow and
mental  suffering,  and  plaintiffs  were  limited  to  recovering
“pecuniary injuries” such as benefits, goods, services and loss
of society. See e.g. Turner v. Williams, 762 N.E.2d 70, 77 (Ill. App.
Ct. 2001). In 2007, the statute was amended to allow damages
for  grief,  sorrow  and  mental  suffering.  According  to  the
defendants,  grief  and  mental  suffering  do  not  include  lost
wages, and yet the plaintiffs were allowed to present expert
testimony that Esma’s lost wages due to the Major Depressive
Disorder brought on by Hasib’s death amounted to $199,744.
   There was no line on the verdict form asking the jury to
award  damages  for  Esma’s  lost  wages.  The  jury  was  asked
generally to state an amount for “[g]rief, sorrow and mental
suffering.” R. 170. The plaintiffs argued to the jury that Esma
was  precluded  from  working  because  of  the  mental  health
consequences  she  suffered  as  a  result  of  Hasib’s  death.  The
No. 16‐3931                                                        23

plaintiffs characterize her lost wages as a way of quantifying,
in part, her grief, sorrow and mental suffering. The defendants
argue  that  nothing  in  Illinois  law  allows  the  jury  to  award
Esma’s  lost  wages.  But  nothing  in  Illinois  law  prohibits
plaintiffs from using the lost wages due to mental suffering as
a way to quantify the damages for grief, sorrow and mental
suffering.  Grief,  sorrow  and  mental  suffering  are  highly
subjective experiences which are difficult to quantify. But the
inability  to  work  due  to  that  grief  is  the  kind  of  concrete
“pecuniary  injury”  that  the  Illinois  statute  provides  for.
Because the plaintiffs presented evidence that Esma’s inability
to work was due to the Major Depressive Disorder that was
brought on by Hasib’s death, there was no error in allowing
the jury to quantify her grief‐based damages in part with her
lost wages.
                                                       AFFIRMED.